Citation Nr: 0722155	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-16 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and, if so, whether the merits of that 
claim warrant entitlement to the benefit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
July 1979.  He died on July [redacted], 1990.  The appellant is his 
surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in November 1990 denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant did not initiate an 
appeal of that determination to the Board by filing a timely 
notice of disagreement and, consequently, the RO's denial of 
her claim, by operation of law, became final.  38 U.S.C.A. 
§ 7105.  In April 2002 and thereafter, the appellant 
submitted additional evidence to VA in an attempt to reopen 
her claim.  In such a case, the Board must determine whether 
new and material evidence has been presented or secured 
before considering the merits of a claim which was the 
subject of a prior final disallowance.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to service connection for the cause 
of the veteran's death on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  An unappealed RO decision in November 1990 denied a claim 
by the appellant of entitlement to service connection for the 
cause of the veteran's death.

2.  Additional evidence added to the record since November 
1990 relates to an unestablished fact which is necessary to 
necessary to establish entitlement to service connection for 
the cause of the veteran's death and raises a reasonable 
possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  A decision by the agency of original jurisdiction in 
November 1990, denying a claim of entitlement to service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since November 1990 is new 
and material, and the claim for service connection for the 
cause of the veteran's death is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006), are applicable to this appeal.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is favorable such that further notification 
and development pursuant to the VCAA is not required before 
reopening can be accomplished.  A determination as to the 
merits of that reopened claim is, however, deferred pending 
additional action set out in the REMAND following this 
decision.

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The appellant's claim to reopen was filed in April 2002.  The 
regulatory criteria pertaining to claims to reopen filed on 
or after August 29, 2001, provide that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).   For 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) [in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness].  

In this case, one of the veteran's service-connected 
disabilities was post-operative residuals of a hiatal hernia, 
evaluated as 10 percent disabling from August 1, 1979 (the 
first day of the month following his separation from active 
service).  The veteran's official State of South Carolina 
death certificate was signed by a county coroner.  There is 
no indication on the veteran's death certificate or anywhere 
else in the record that the coroner is a physician.  On the 
death certificate, the immediate cause of the veteran's death 
at 48 years of age is stated as "Cardio-respiratory arrest" 
having onset minutes before the veteran's death.  No 
underlying cause or causes of the veteran's death were 
reported on the death certificate by the county coroner.

The basis of the prior final denial of entitlement to service 
connection for cause of death was the lack in the record of 
any competent or credible evidence showing that the veteran's 
gastrointestinal (GI) symptomatology as a manifestation of 
his service-connected post-operative residuals of a hiatal 
hernia caused or materially or substantially contributed to 
his death.  

The additional evidence presented by the appellant to reopen 
her claim for service connection for the cause of her late 
husband's death includes lay statements by family friends and 
by the veteran's stepson to the effect that several times a 
day for a period of years prior to his demise he mixed baking 
soda with water and drank the mixture as therapy for GI 
symptoms.  The additional evidence presented by the appellant 
also includes a statement in writing by a private physician 
that drinking baking soda and water the way the veteran had 
been described to him as doing would not likely be the sole 
and proximate cause of a fatal heart attack [myocardial 
infarction] which is what the veteran died of but might well 
have contributed in some degree to such an event.

Although the private cardiologist did not make the statement 
referred to above as the treating physician of the veteran 
during his final days, his medical opinion and the new lay 
statements must, in the Board's view, be considered evidence 
pertinent to the issue of entitlement to service connection 
for the cause of the veteran's death and sufficient to 
warrant the reopening of the appellant's claim which had been 
the subject of a prior final disallowance.  For those 
reasons, the claim for service connection for the cause of 
the death of the veteran, late husband of the appellant, is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).          

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened and the appeal is granted to that 
extent.


REMAND

With regard to the merits of the appellant's reopened claim 
of entitlement to service connection for the cause of the 
veteran's death, there is competent evidence of record that 
the veteran's persistent pattern of ingesting a mixture of 
baking soda and water, an action which the veteran evidently 
considered as palliative treatment for symptomatology of his 
service-connected GI disorder, may have had some relationship 
to his death and may even have been a factor in his death.  

The medical question of whether medical treatment for the 
appellant's service-connected disability of post-operative 
residuals of a hiatal hernia substantially and materially 
contributed to his death raises the factual question of who, 
if anyone, in the medical profession prescribed the treatment 
for GI symptoms of ingesting a mixture of water and baking 
soda several times per day for a middle-aged man with a 
reported history of cardiovascular disease.  (It is noted, 
too, that entitlement to service connection for the cause of 
a veteran's death requires more than a minimal contribution 
to the production of the death of the veteran and requires 
that the therapy for the service-connected disability amount 
to a substantial and material contributing factor under 
38 C.F.R. § 3.312.)

The records of the veteran's medical treatment in the one or 
two years prior to his death, whether it took place at a VA 
medical facility or a non-VA medical facility, which might 
reveal whether his primary care physician or some other 
health care provider prescribed baking soda and water as 
treatment for GI symptoms, have not yet been obtained by VA.  
Any such medical treatment records of the veteran prior to 
his death should, the Board finds, be added to the record in 
this case prior to further appellate review of the issue of 
entitlement on the merits of service connection for the cause 
of the veteran's death, and the case will be remanded for 
that purpose.

Furthermore, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United 
States Court of Appeals for Veterans claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In the 
instant case, however, no VCAA notice pertaining to the 
effective date of a grant of entitlement to service 
connection for the cause of a veteran's death has yet been 
provided by VA to the appellant, and so the case will also be 
remanded for the purpose of complying with the holding in 
Dingess so VA may fulfill the notice requirements of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the appellant 
and ask her which physician and other 
health care providers, if any, treated 
the veteran in the two (2) years prior to 
his death in July 1990 and of which 
medical facilities or clinics, if any, he 
was a patient at those times.  After 
obtaining any necessary releases from the 
veteran's widow or other survivor, the 
AMC should attempt to obtain copies of 
any VA or non-VA records of the veteran's 
medical treatment from July 1988 to his 
date of death.  In making this/these 
records request(s), the AMC must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c)(1).  No matter what, the RO 
must attempt to obtain VA treatment 
records from the VA Hospital in Columbia, 
South Carolina, that are dated from July 
1988 to his date of death.

2.  The AMC should send the appellant a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The 
AMC's letter to the appellant should 
inform her of the five elements of 
service connection claims discussed by 
the Court in Dingess, supra.  

3.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


